In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-17-00231-CV
                           ____________________

 KIRBYVILLE CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
  THOMAS A. WALLIS, GEORGIA SAYERS, CHAD GEORGE, JOEY
    DAVIS, CLINT SMITH, AMY FOUNTAIN, MARCIA MORGAN,
    D’WANNA RASNICK AND DUSTIN RUTHERFORD, Appellants

                                        V.

TAMMY REEVES, AUSTIN REEVES, JUDITH REEVES AND JIMMY W.
                    JONES, Appellees
_______________________________________________________           ______________

                   On Appeal from the 136th District Court
                         Jefferson County, Texas
                        Trial Cause No. D-200,185
________________________________________________________           _____________

                                     ORDER

      Appellees, Tammy Reeves, Austin Reeves, Judith Reeves and Jimmy W.

Jones filed a motion to dismiss this accelerated appeal. Appellees contend the plea

to the jurisdiction was filed in conjunction with a motion to dissolve a temporary

injunction and became moot when the temporary injunction expired. Appellants,

Kirbyville Consolidated Independent School District, Thomas A. Wallis, Georgia

                                        1
Sayers, Chad George, Joey Davis, Clint Smith, Amy Fountain, Marcia Morgan,

D’Wanna Rasnick and Dustin Rutherford, argue that their plea to the jurisdiction is

not moot because they challenge the trial court’s jurisdiction regarding additional

relief requested by the appellees in the trial court.

      Generally, for purposes of appellate review of a plea to the jurisdiction, we

consider the live pleadings before the trial court at the time the trial court signed the

order. See City of McKinney v. Hank’s Restaurant Group, L.P., 412 S.W.3d 102,

110 (Tex. App.—Dallas 2013, no pet.). In this case, the appellees filed their request

for discovery under Rule 202 before the date the trial court denied their pleas to the

jurisdiction. The pleas to the jurisdiction were filed on June 9, 2017, and the court

conducted the hearing on the pleas on June 13, 2017. Appellees filed a petition

seeking authorization to conduct Rule 202 depositions on June 13, 2017, and they

filed a motion to make materials available for inspection, copying, and evaluation

on June 20, 2017. The trial court signed the order denying the pleas to the jurisdiction

on June 21, 2017. Thus, when the trial court denied the pleas to the jurisdiction, the

appellees had pending requests for affirmative relief that were subject to the

appellants’ pleas. Because the record shows the appellees were seeking affirmative

relief under Rule 202 before the trial court denied the pleas, and the trial court is




                                            2
required to have jurisdiction to act, the matters presented by the parties are not moot

and the motion to dismiss is denied.

      ORDER ENTERED July 19, 2017.

                                                          PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3